DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 are allowed
The following is an examiner’s statement of reasons for allowance:   Recorded Prior Art fails to disclose or suggest combination process steps of method for manufacturing semiconductor apparatus as characteristics recited in base claim 1 comprising removing the resin membrane around the first electrode and removing the resin membrane on the second electrode to form a first contact hole without removing the resin membrane on the dicing line;  applying a resin film covering above the first and second electrodes and separated from the first and second electrodes to a top surface of the resin membrane to form a hollow structure around the first electrode; patterning the resin film to form a second contact hole connected to the first contact hole and a first opening above the dicing line simultaneously; after forming the first opening, dicing the semiconductor substrate along the dicing line.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THANHHA S PHAM/Primary Examiner, Art Unit 2819